DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" and "20" have both been used to designate a second joint in paragraph 39 (last 6 lines of the paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1,4 and 9 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 10,077,946B2).  Regarding claim 1, Sun discloses (figures 4 and 6) a three-dimensional heat dissipating device comprising a vapor chamber comprising an inner cavity and at least one first joint (13), and the at least one first joint formed with a passage (21) that is in communication with the inner cavity; at least one heat pipe (20) provided with a pipe space that is in communication with the inner cavity through the passage, and at least one second joint (30) sleeving to surround the at least one first joint such that one end surface of the at least one second joint is directly contacted with one surface of the vapor chamber; a working fluid filled with the pipe space and the inner cavity; and at least one solder bonding portion (40 and portion indicated in figure 6) that is connected to the at least one second joint and the one surface of the vapor chamber for integrating the at least one heat pipe and the vapor chamber together.  Regarding claim 4, Sun discloses (figure 6 and figure A shown below) that the at least one solder bonding portion surrounds a periphery of the at least one first joint, and the at least one solder bonding portion that is closely filled within a slit defined among the at least one first joint, the at least one second joint and the vapor chamber. 
Regarding claim 9, Sun discloses that the at least one heat pipe is one of a linear shape. 

    PNG
    media_image1.png
    371
    846
    media_image1.png
    Greyscale

Figure A: the modified figure which corresponds to figure 6 of Sun.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lin et al. (US 2017/0314873A1). Regarding claim 3, Sun discloses  (figure 4) that first joint (13) is formed on a top surface of the cover body (11).  However, Sun does not disclose that the cover body and the case body  are sealed to each other to form the inner cavity. Lin discloses (figure 8) a three dimensional heat dissipating device comprising a case body (12) and a cover body (12) which are sealed each other to form the inner cavity for a purpose of easing the manufacturing of the vapor chamber It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in Sun’s device for a purpose of easing the manufacturing of the vapor chamber. Regarding claim 5, Sun discloses (figure 4 and 6) a first capillary structure (wick 14 located on case body 10) directly located within the inner cavity for guiding a flow of the working fluid but does not disclose a second capillary structure comprising a first section and at least one section, wherein the first section is fixedly disposed within the inner cavity and connected to the second section, and the second section curved extends outwardly from one end of the first section, disposed within the inner cavity and connected to the first capillary structure for guiding the flow of the working fluid. Lin discloses (figure 8) that the wick structure comprising a first capillary structure (14) directly located within the inner cavity for guiding a flow of the working fluid and a second capillary structure   comprising a first section (13) and at least one second section (curved section of 13 extends to become 30), wherein the first section (planar part 13) is fixedly disposed within the inner cavity and connected to the second section, and the second section curved extends outwardly from one end of the first section (curved capillary structure into 30), disposed within the inner cavity and connected to the first capillary structure for guiding the flow of the working fluid within the vapor chamber smoothly. (all the capillary structure 13,14,30 are connected together).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in Sun’s device for a purpose of guiding the flow of the working fluid within the vapor chamber smoothly.
Claims 3 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lai (US 6,738,257). Regarding claim 3, Sun discloses (figure 4)  that the first joint (13) is formed on a top surface of the cover body.  However, Sun does not disclose that the cover body and the case body  are sealed to each other to form the inner cavity. Lai discloses (figure 4) a three dimensional heat dissipating device comprising a case body (11) and a cover body (21) which are sealed each other to form the inner cavity for a purpose of easing the manufacturing of the vapor chamber It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in Sun’s device for a purpose of easing the manufacturing of the vapor chamber. Regarding claim 8, Sun does not disclose a fin assembly as claimed.  Lai discloses (figure 3) a three dimensional heat dissipation device comprising a fin assembly (51) comprising a plurality of heat dissipation fins, and the heat dissipation fins which are spaced arranged abreast and parallel to one another and penetrated by at least one heat pipe (41) simultaneously for a purpose of increasing the heat transfer surface area of the heat dissipation device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lai’s teaching in Sun’s device for a purpose of increasing the heat transfer surface area of the heat dissipation device. 


.

Allowable Subject Matter
Claims 2,6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the second joint gradually expand outwardly from the one end of the heat pipe radially in a direction facing away from the heat pipe (claim 2); the capillary structure as the first plate is directly sandwiched between the case body and the second section of the second capillary structure (claim 6) and the fin assemblies as in claim 10 and 11, in combination with the second joint is directly contacted with one surface of the vapor chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nitta et al. (US 7,540,318) discloses a heat sink.
Hou (US 8,246,902) discloses a plate type heat pipe.
Lin et al. (US 2017/0153066A1) discloses a heat dissipation device.
Lin (US 2017/0312871A1) discloses an assembly structure of heat pipe.
Chen et al. (US 10,371,457) discloses a heat dissipation.
Kawabata et al. (US 10,598,441) discloses  heat sink.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763